DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-21 are presented for examination.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.1	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claims recites the limitations of: “produce a resulting FEM model based on the similarity”; it is unclear how said resulting model could be created, the claims merely provide for creating the model without providing any concrete steps by which the model could be created as intended. Furthermore, the claims go on to recite the limitation of: performing a “classical analysis”; however, neither the claims nor the specification provides a clear definition for the term “classical analysis” nor a technical term for the recite is known which could allow a person of skilled in the art to make and use the invention which also leaves a reader in doubt as to the actual meaning of the technical features to which it refers. Further clarification is respectfully requested.
to facilitate design of …", amount to intended use as no actual design is provided in the claims. Furthermore, the recitation of: “a threshold similarity” and "less than a threshold similarity", used in dependent claims 2, 9, and 16, and 3, 10, and 17, respectively, are unclear as there no way to ascertain said threshold similar nor the specification provides anything to allow a skilled artisan reading the application to ascertain what said threshold of similarity is, as intended. Further clarification is respectfully requested.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.0	Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harkness et al. (EP 2 887 241 A1, submitted in the IDS), in view of MA et al. (USPG_PUB No. 2018/0165408).
	4.1	In considering claims 1, 8, 15, Harkness et al. teaches an apparatus for designing a structural product, the apparatus (760 of fig. 7) comprising:
a processor (762) and a memory storing executable instructions (767) that, in response to execution by the processor (762), cause the apparatus (760) to at least: 
access a computer-aided design (CAD) model that represents a first design of the structural product by a first geometry (fig.2-3 (211, 321), para 13-14, 17, An embodiment of the present invention begins by obtaining a first finite element model and a first CAD model that the first finite element model represents”; access a finite element method (FEM) model that (fig.2-3 (211, 321), para 13-14, 17, An embodiment of the present invention begins by obtaining a first finite element model and a first CAD model that the first finite element model represents”); perform a comparison of the CAD model and the FEM model to determine a similarity between the first geometry and the second geometry (see fig.3 (322), para 13-14, 17, Next, the method continues by performing a finite element simulation using at least the first finite element model and the first CAD model wherein said performing includes determining one or more variations between the first finite element model and the first CAD model, he present invention the finite element simulation comprises determining one or more variations between the first finite element model and the first CAD model. In such an embodiment, the one or more variations between the first finite element model and the first CAD model may include a distance between a facet of the first finite element model and a surface of the first CAD model. According to an embodiment, this distance may be a distance between the first finite element model as initially obtained, i.e., prior to performing any simulations or any simulations that deform the finite element model, and a surface of the first CAD model. The Examiner respectfully notes that obtaining a deviation would also allow for determining a level of similarity between the two model, as would be clearly be understood by a person of skilled in the art); produce a resulting FEM model based on the similarity, and that represents the first design of the structural product by another mesh of elements arranged in the first geometry (para 16, According to an embodiment of the present invention, performing the finite element simulation comprises generating one or more interpolation functions based upon the first CAD model and utilizing the interpolation functions to perform the finite element simulation. In such an embodiment, the interpolation functions may approximate geometry of the first CAD model; para 37, According to an embodiment of the method 210, the variations may be between the initial first finite element model, i.e., before the first finite simulation is deformed, and the first CAD model. Throughout, embodiments of the present invention, variations between the initial finite element models and CAD models may be used throughout the finite element simulation); perform a finite element analysis on the resulting FEM model …. (para 18, 52, the finite element simulation comprises simulating contact between the first finite element model and the second finite element model and the simulation module is further configured to use the second finite element model and the second CAD model to perform the finite element simulation); and perform a classical analysis to evaluate the first design of the structural product (para 16, In yet another embodiment of the present invention, the first finite element model represents at least two parts and the finite element simulation simulates contact between the at least two parts “i.e. classical analysis which focuses on the two parts or components of the model to verify its validity, see further para 36, the finite element simulation may simulate self-contact, i.e., contact between components of the first finite element model. the method 210 simulates contact between the multiple components of the finite element model. In yet another embodiment of the method 210, the method 210 is used to perform a finite element simulation between contact of curved surfaces.); produce an output based on the classical analysis and display the output to facilitate design of the structural product (para 57-58, In an alternative embodiment of the system 760, the system 760 comprises a reporting module configured to report the solution of the finite element simulation. In such an embodiment, the reporting module may be configured to report any of the results or intermediate results determined when performing a finite element simulation or any calculation performed by the system 760. Alternatively, the system 760 may report any result via the network interface 761 and/or the input-output device interface 768. ). Harkness further teaches the readable medium and instruction of claim 15 (see para 22). However, he does not expressly teach extract loads from the FEM model.
Ma et al. teaches a method for performing finite element analysis (title, abstract, and para 04) on a car body that includes extract loads from the FEM model (see para 15-16, a module for extracting critical instability loading force, and a module for comparing and analyzing a car body structural strength loading force and a critical instability loading force). Harkness et al. and MA et al. are analogous art because they are from the same field of endeavor and that the model analyzes by MA et al. is similar to that of Harkness et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of MA et al. with that of Harkness et al. because MA et al. teaches the improvement of rigidness of the defect car part (see para 18). 
 4.2	As per claims 2, 9, 16, the combined teachings of Harkness et al and MA et al. teach that wherein the apparatus being caused to perform the comparison includes being caused to perform the comparison to determine at least a threshold similarity between the first geometry and the second geometry (see Harkness para 13-14, 17, Next, the method continues by performing a finite element simulation using at least the first finite element model and the first CAD model wherein said performing includes determining one or more variations between the first finite element model and the first CAD model, he present invention the finite element simulation comprises determining one or more variations between the first finite element model and the first CAD model. In such an embodiment, the one or more variations between the first finite element model and the first CAD model may include a distance between a facet of the first finite element model and a surface of the first CAD model. According to an embodiment, this distance may be a distance between the first finite element model as initially obtained, i.e., prior to performing any simulations or any simulations that deform the finite element model, and a surface of the first CAD model), and wherein the apparatus being caused to produce the resulting FEM model includes being caused to perform mesh morphing to modify the mesh of the FEM model to produce a morphed mesh that corresponds to the other mesh, and by which the resulting FEM model represents the first design of the structural product (see Harkness para 38,  in an embodiment of the method 210 wherein the first finite element model is deformed when performing the finite element simulation (212), a variation between the initial first finite element model and the first CAD model may be used throughout performing the finite element simulation (212). Further detail regarding the one or more variations is described herein below in relation to FIGs. 4 and 5; see further para 46 “smoothing of surfaces” Next, a finite element simulation will be performed using the CAD models 430 and 433 and the finite element models 431 and 432. As shown herein, the CAD models 430 and 433 are smooth and may be representative of the true CAD geometries of the respective pipes). 
4.3	With regards to claims 3, 10, 17, the combined teachings of Harkness et al and MA et al. teach that wherein the apparatus being caused to perform the comparison includes being caused to perform the comparison to determine less than a threshold similarity between the first geometry and the second geometry (see Harkness fig.3 (322), para 13-14, 17, Next, the method continues by performing a finite element simulation using at least the first finite element model and the first CAD model wherein said performing includes determining one or more variations between the first finite element model and the first CAD model, he present invention the finite element simulation comprises determining one or more variations between the first finite element model and the first CAD model. In such an embodiment, the one or more variations between the first finite element model and the first CAD model may include a distance between a facet of the first finite element model and a surface of the first CAD model. According to an embodiment, this distance may be a distance between the first finite element model as initially obtained, i.e. determining a distance threshold prior to performing any simulations or any simulations that deform the finite element model, and a surface of the first CAD model; para further provides for examining gaps/penetration  threshold values), and wherein the apparatus being caused to produce the resulting FEM model includes being caused to: decompose the CAD model into building blocks corresponding to a plurality of components of the structural product (see Harkness fig.1-2, it is clear from the creation of the CAD model that CAD model components have been obtained, further para 31, 33-34); produce respective FEM models for the building blocks and thereby the plurality of components (see Harness fig.1-3, it is clear from the creation of the FE model that FE model components have been obtained and classified as FE model components prior to creation of the model, further para 31-35); and assemble the respective FEM models with one or more connectors to produce the resulting FEM model (see Harkness para 31-35, Fe model creation of the resulting FE model). 
4.4	Regarding claims 4, 11, 18, the combined teachings of Harkness et al and MA et al. teach that wherein the apparatus being caused to decompose the CAD model includes being caused to classify the building blocks into respective categories based on features of the building blocks (see Harkness fig.1-2, it is clear from the creation of the CAD model that CAD model components have been obtained and classified as CAD model components prior to creation of the model), and wherein the apparatus being caused to produce the respective FEM models includes being caused to produce the respective FEM models based on the respective categories (see Harkness creation of FEM model in which model representation of the FE mode have been obtained and classify prior to said creation, further para 31-35). 
4.5	As per claims 5, 12, 19, the combined teachings of Harkness et al and MA et al. teach that wherein the memory (Harkness 767 of fig.7) stores further executable instructions (Harness para 56-59) that, in response to execution by the processor, cause the apparatus to further perform the classical analysis on the respective FEM models to verify the plurality of components (Harkness para 56-60), and the apparatus being caused to produce the output includes being caused to produce the output based on the finite element analysis and the classical analysis (Harkness para 57-58, In an alternative embodiment of the system 760, the system 760 comprises a reporting module configured to report the solution of the finite element simulation. In such an embodiment, the reporting module may be configured to report any of the results or intermediate results determined when performing a finite element simulation or any calculation performed by the system 760. Alternatively, the system 760 may report any result via the network interface 761 and/or the input-output device interface 768). 
4.6	Regarding claims 6, 13, 20, the combined teachings of Harkness et al and MA et al. teach that wherein the output includes safety margins of the first design of the structural product (see Harkness fig.4-5, FE-FE and FE-CAD projections in which associated points are place which allows for defining the safety margin prior to assembling the models), and the apparatus being caused to display the output includes being caused to display a visual representation of the safety margins on the CAD model (Harkness para 57-58, In an alternative embodiment of the system 760, the system 760 comprises a reporting module configured to report the solution of the finite element simulation. In such an embodiment, the reporting module may be configured to report any of the results or intermediate results determined when performing a finite element simulation or any calculation performed by the system 760. Alternatively, the system 760 may report any result via the network interface 761 and/or the input-output device interface 768). 
5.	Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harkness et al. (EP 2 887 241 A1), in view of MA et al. (USPG_PUB No. 2018/0165408), further in view of Schaefer (USPG_PUB No. 2017/0154150).
5.1	As per claims 7, 14, 21, Harkness et al, as modified by MA et al., teaches most of the instant invention; however, he does not expressly teach that wherein the structural product includes one or more interior commodities of an aircraft (, and the apparatus being caused to facilitate design of the structural product includes being caused to facilitate design of the one or more interior commodities. Schaefer teaches that wherein the structural product includes one or more interior commodities of an aircraft (see fig.1, para 47-48, 58), and the apparatus being caused to facilitate design of the structural product includes being caused to facilitate design of the one or more interior commodities (see para 40, 58). Harkness et al., MA et al., and Schaefer are analogous art because they are from the same field of endeavor and that the model analyzes by Schaefer is similar to that of Harkness et al. and MA et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Schaefer with that of Harkness and MA et al. because Schaefer provides a design with efficiency load transfer and distribution (para 13). .
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	6.2	Rassaian (USPG_PUB No. 2003/0154451) teaches a method, system and computer program product for multidisciplinary design analysis of structural components.
7.	Claims 1-21 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        May 21, 2021